Citation Nr: 1532143	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-27 116	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant served on active duty in the United States Army from April 1971 to March 1973.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript from the hearing is of record.  The case was subsequently remanded for additional development in November 2013.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record. 


FINDINGS OF FACT

1.  The appellant's current Parkinson's disease (PD) did not manifest during service or within one year of service separation and the PD is not attributable to his active military service, to include as due to exposure to toluene.

2.  The appellant is not service-connected for any disability, and as such, a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) cannot be afforded as a matter of law.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for TDIU benefits have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as effective date.

The appellant was provided notice relating to what was required for service connection in correspondence dated in July 2005, August 2009, April 2010, May 2010, and November 2010.  His claim was subsequently readjudicated, most recently in the March 2015 Supplemental Statement of the Case (SSOC).  Mayfield, 444 F.3d at 1333.  The Board notes that the appellant was also notified of effective dates for ratings in the letter sent to him in April 2010.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appellant was provided notice relating to what was required for TDIU benefits in correspondence dated in May 2010, and November 2010.  His claim was subsequently readjudicated, most recently in the March 2015 Supplemental Statement of the Case (SSOC).  Mayfield, 444 F.3d at 1333.  The Board notes that the appellant was also notified of effective dates for ratings in the letter sent to him in November 2010.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

As for the duty to assist, the appellant's service medical treatment records have been included in the claims file and reviewed.  VA and private medical treatment records have been associated with the claims file and reviewed.  Social Security Administration documents have been associated with the claims file and reviewed.  The appellant was afforded the opportunity to present testimony at a Board videoconference hearing conducted in February 2013.  A VA medical opinion was obtained in January 2015. 

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). In this case, the RO obtained copies of the appellant's outstanding VA medical treatment records.  The RO also obtained private medical records.  The RO also obtained a clarification regarding a private medical opinion, as well as a VA medical opinion as directed by the Board remand.  Therefore, substantial compliance has been achieved.

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The January 2015 medical opinion was rendered by a medical professional, and the associated report reflects review of the appellant's prior medical records.  The opinion demonstrated objective evaluations.  The doctor was able to discuss the etiology of the appellant's claimed PD. 

The Board finds that the January 2015 medical opinion was sufficiently detailed.  In addition, it is not shown that the medical opinion was in any way incorrectly prepared or that the VA medical personnel failed to address the clinical significance of the appellant's claimed condition.  Indeed, the opinion is in concurrence with medical opinions submitted by the appellant.  As a result, the Board finds that additional development by way of another examination or opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded an adequate medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was provided with notice as to the medical evidence needed for service connection and TDIU, as well as the assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Service connection for Parkinson 's disease (PD) claim

The appellant claims that he is entitled to service connection for PD.  He maintains that he has been diagnosed with PD and that this condition was caused by his in-service exposure to toluene during the first quarter of 1972.  He presented testimony to that effect during his February 2013 Board videoconference hearing.

Review of the appellant's service medical treatment records does not reveal any complaints relating to neurological deficits.  Review of the appellant's post-service medical treatment records reveals that he was initially diagnosed with PD in 2004, although it was thought that he had been exhibiting some symptoms in the late 1990s.  VA treatment records dated in April 2007, and March 2010, state that the appellant had idiopathic PD.  The Board notes that 'idiopathic' means of unknown causation.  Lanthan v. Brown, 7 Vet. App. 359, 361 (1995).  'Idiopathic' is defined in DORLAND'S MEDICAL DICTIONARY 815 (27th ed. 1988) as "of the nature of an idiopathy [a morbid state of spontaneous origin; one neither sympathetic nor traumatic]; self-originated; of unknown causation."  Allen v. Brown, 7 Vet. App. 439, 443 (1995).  The private neurologist who diagnosed the appellant's PD in 2004 declined to provide an etiological opinion in May 2012.  The appellant continues to be treated for PD.

The evidence of record includes written statements and testimony from the appellant to the effect that he worked with toluene in-service during the first four months of 1972.  The appellant has also submitted buddy statements to the effect that the appellant worked with toluene at the beginning of 1972, including an email from his former commanding officer.

The appellant has submitted various written materials relating to toluene.  A Material Safety Data Sheet (MSDS) for toluene indicates that toluene released into the air is expected to have a half-life of less than one day and that it is not expected to significantly bioaccumulate.  The MSDS also indicates that toluene may affect the liver, kidneys, blood system or central nervous system (CNS) and causes irritation to skin, eyes and respiratory tract.  Reports of poisoning related to chronic exposure describe anemia, liver and kidney damage and dermatitis.  There was no mention of PD in the MSDS.

A case study in environmental medicine indicates that gasoline contains 5% to 7% toluene by weight, making toluene a common airborne contaminant in industrialized countries.  Common household products and cigarette smoke contribute to toluene in indoor air.  The case study stated that percutaneous absorption is slow through intact skin and rarely produces toxicity.  In the body, the half-life of toluene ranges from several minutes in highly vascularized organs to slightly over one hour in fatty tissue.  Toluene's affinity for the lipid-rich structures of nervous tissue results in CNS toxic effects within minutes.  Most inhaled or ingested toluene is eliminated in urine within 12 hours after exposure.  Although the question of the relationship between cancer and toluene was discussed, there was no mention of PD in the case study submitted by the appellant.

An article from Viartis indicated that there are toxic causes of PD.  Toluene was mentioned as a solvent that has been shown to cause or that has been associated with people with PD.  Two studies, one from 1999, and one from 2003, were referenced in a footnote associated with this statement.  

The appellant has submitted various statements from medical personnel in support of his contention that there is an etiologic link between his in-service exposure to toluene and his PD.  An August 2010 report from a physician at an environmental medicine clinic indicates that the appellant was diagnosed with PD in 2003.  The physician wrote that the appellant had researched PD and noted a possible link between some cases of PD and toluene exposure.  The appellant told the physician about his in-service exposure to toluene for four months and reported that he felt poorly after some days working with the solvent but the appellant did not recall any specific symptoms such as headaches, vision or speech changes or gait disturbances.  The appellant denied post-service exposure to toluene.  The physician stated that there was a gap of 30 years between the appellant's toluene exposure and his diagnosis of PD.  After examining the appellant, the physician stated that the appellant's case was difficult to sort out given the length of time between his exposure and symptoms and the multifactorial nature of PD.  The doctor noted that there are several articles in publications describing links between toluene and PD in both epidemiological studies with humans and animal models for neurotoxicity.  Classically, toxin-induced Parkinsonism has occurred in direct temporal relationship to the exposure.  However, there were some articles discussing long reported latent periods between exposure and disease.  The physician went on to say that there is no irrefutable proof that the appellant's reported exposure caused his PD; however, the physician also concluded that the possibility of a relationship between the exposure and the disease could not be excluded.  

A June 2012 letter from a nurse practitioner at Advanced Neurological Associates states that evidence-based research has shown that exposure to toxins such as toluene increases a person's risk of developing PD.  The nurse practitioner did not provide any information as to how an increased risk is related to actual causation.

In September 2014, the physician who wrote the August 2010 environmental medicine clinic report wrote a letter in which he went over points made in his earlier report.  The doctor stated that there have been several studies looking at the effects of organic solvents, including toluene, and the development of PD.  The link was described as being strongest between acute exposure to toluene and the development of Parkinson's-like symptoms, although other studies showed increased risk of developing PD years later after exposure to organic solvents.  The physician stated that the available data have not established a predictable causal relationship in terms of duration or intensity of exposure and development of neurodegenerative disease.  The best available evidence at present has demonstrated that there is potential increased risk of developing neurodegenerative diseases such as PD after exposure to organic solvents, but specific risk by agents is not clearly defined.  The physician concluded that, given the uncertainty in the data regarding exposure and risk he was unable to conclusively exclude the reported toluene exposure as a cause of the appellant's PD.  

A February 2015 letter from the appellant's private treating neurologist states that she first saw the appellant in 2012, and that the appellant related to her that he had already been told that his PD was due to his toluene exposure while in the military.  She stated that this was not a direct linkage that she had made.  The physician further stated that it was certainly reasonable that chemical exposure may have caused a Parkinsonism in the appellant.

The RO obtained a VA medical opinion from a neurologist in January 2015; the neurologist reviewed the appellant's claims file and medical records.  The neurologist stated that, at the present time, there have not been adequate studies of specific chemicals, including solvents, to establish a clear medically established causation between prior solvent exposure (such as to toluene) and PD.  To date there have been various reports and studies suggesting an increased risk for developing PD due to solvent exposure but no causal connection.  The neurologist concluded that, in the absence of medically established evidence, it would be mere speculation to conclude that the appellant's PD was causally related to his prior exposure to solvents such as toluene.  

In order to establish service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Service connection for certain chronic diseases (such as organic diseases of the nervous system) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, , 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the appellant's service medical treatment records do not show any treatment for or diagnosis of any neurodegenerative disorder, and there was no treatment or diagnosis of PD within a year of his service separation in March 1973.  Treatment records show a diagnosis in 2004, with the onset of symptoms in the late 1990s - more than 25 years after service.  In addition, there is no probative medical opinion of record that indicates any earlier existence of any neurodegenerative disorder.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has also reviewed the appellant's own lay statements in support of his claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that both lay and medical evidence must be considered in a claim for service connection).  However, the Board finds that he is not competent to render a diagnosis of PD or to provide an opinion as to its etiology, all of which requires a medical professional with sufficient training and expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1372, 1377.  Therefore the Board cannot give decisive probative weight to the opinions of the appellant as to whether or not there is an etiologic link between his current PD and any exposure in service to a solvent because he is not qualified to offer any such opinion.  

Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Thus, because the appellant is not competent, the Board need not consider his lay statements in support of his claim.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  The same holds true for the appellant's representative and the appellant's former commanding officer who indicated there was such a connection in his July 2011 email.

The possibility of a relationship between in-service exposure to toxins/toxic substances and the claimed PD has been raised by statements and material submitted by the appellant; specifically articles that explore the link between toxic substances and the development of neurological disease such as PD.  The Court has held that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish the nexus element.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  However, medical treatise information may be regarded as competent evidence where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).

The Board finds that none of the material submitted in this case appears to meet the standard set forth in Wallin because it does not delve into an association between the appellant's service and his currently demonstrated PD.  These articles and excerpts proffered by the appellant are not regarded as helpful as not one of them applies the specific facts to this specific case.  Sacks v. West, 11 Vet. App. 314, 317 (1998).

Indeed, the various medical opinions in this case are also not definitive in establishing any etiologic nexus between any incident of the appellant's service, to include exposure to toluene for four months in 1972, and his PD that occurred more than 25 years later.  The Board is guided in this respect by four relevant inquiries: (1) Whether the theory can be (or has been) tested, (2) whether the theory has been subjected to peer review and publication, (3) whether the known or potential rate of error has been considered, and (4) to what extent the theory is accepted in the relevant scientific community.  Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579, 113 S. Ct. 2786, 2796-97 (1993), quoted in Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Board observes that the although the Daubert decision was quoted in a discussion of whether a claim was well grounded under the then-applicable law, the Court then pointed out that in a merits adjudication, the evidence need only reach equipoise in order for the claim to be granted, as is noted by the Board above.  Rucker at 73. 

Here, it does not appear to be disputed that the medical community holds it remains unknown whether there is a link between exposure to toluene and the development of PD.  Opinions submitted by the appellant have pointed out the multifactorial nature of PD and the fact that best available evidence at present has demonstrated that there is potential increased risk of developing neurodegenerative diseases such as PD after exposure to organic solvents, but specific risk by agents is not clearly defined.  The opinions submitted by the appellant indicate only that there is a "possibility of a relationship" or "chemical exposure may have caused" the claimed PD or that exposure increases a person's risk as opposed to indicating actual causation.  In addition, the VA medical opinion indicates that there have not been adequate studies to establish causation.  From this, the Board concludes that the scientific community has not accepted the essential premise that toluene can be identified as a cause of PD.  The fourth prong of the Daubert inquiry is thus answered in the negative.  In other words, there is no information proffered that indicates that a theory exists in the medical community supporting the linkage between exposure to toluene and the subsequent development of PD many years later, such theory having been tested, subjected to peer review and publication, or whether the known or potential rate of error has been considered. 

Both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); see Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  Thus, the private opinions cannot be used as positive evidence in support of the claim. 

Therefore, it is not shown that the appellant's current PD is proximately due to, the result of, or aggravated by service or by a service-connected disease or injury.  After consideration of the entire record and the relevant law and cases, the Board finds that the appellant's PD is not related to service or to any incident of service, including any claimed exposure to toxins or toxic substances.  While it is apparent that the appellant does suffer from PD, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin of that condition and the appellant's military service.

For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's service connection claim, and thus the benefit-of-the-doubt doctrine does not apply.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

B. TDIU claim

The appellant contends that he is entitled to service connection for TDIU benefits.  Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

As the appellant is not presently service-connected for any disability, further consideration is not warranted.  The claim of entitlement to TDIU benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  


ORDER

The claim of entitlement to service connection for Parkinson 's disease is denied.

The claim of entitlement to TDIU benefits is denied. 






____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


